Exhibit 10.29

[PRINCETON REVIEW LETTERHEAD]

August 8, 2007

Stephen Melvin

40 Woodland Dr

Rye Brook, NY 10573

Dear Stephen:

This letter confirms our agreement regarding the completion of your tenure as
Chief Financial Officer of The Princeton Review. Under this agreement, you
commit to remaining with The Princeton Review until no later than December 31,
2007, during which time you will take all necessary actions to facilitate the Q3
close and a smooth transition to your successor. Once these obligations are met,
you may at your own discretion choose to leave The Princeton Review; you will be
paid your full salary through your final day of employment with the company.

In return for your staying and meeting the above-mentioned commitments, you will
receive six months of severance pay rather than the three months severance pay
called for in your contract; severance will commence on the first business day
following your final day of employment at The Princeton Review. In addition, The
Princeton Review will reimburse for COBRA through the six-month severance
period. Finally, The Princeton Review will extend a complimentary course for
your son (who is currently a junior in high school) throughout his tenor as a
high school student.

Please acknowledge your acceptance of this offer by returning a signed copy of
this letter to Human Resources.

Sincerely,

/s/ Michael Perik

 

Michael Perik

CEO, The Princeton Review

 

/s/ Stephen Melvin

  

August 8, 2007

Stephen Melvin    Date